Petition for Writ of Mandamus Denied, Motion for Emergency Relief Denied
as Moot, and Memorandum Opinion filed April 10, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00074-CV

                    IN RE RICHARD H. PARKER, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-13073

                         MEMORANDUM OPINION

      On January 22, 2014, relator Richard H. Parker filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Bonnie Crane
Hellums, presiding judge of the 247th District Court of Harris County, to vacate an
order holding relator in criminal and civil contempt, and to vacate the underlying
temporary orders upon which the contempt judgment is based. Also on January 22,
2014, relator filed a motion for emergency relief, asking this Court to stay any
commitment proceedings, commitment of relator, and all trial proceedings pending
this Court’s disposition of his petition for writ of mandamus. See Tex. R. App. P.
52.10.

         Relator has not satisfied his burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus. We also deny
as moot relator’s motion for emergency relief.


                                    PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.




                                          2